DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/9/22.
	Applicant’s amendment to claims 1 and 2 is acknowledged.
	Claims 1-4 and 6-20 are pending and claims 11-20 are withdrawn.
Claims 1-4 and 6-10 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al., CN 1135702 A (see attached English machine translation).

Hama teaches:
1.  An electronic apparatus comprising (see fig. 1-4): 
	a circuit board (8a/8b); 
	a driving chip (155) mounted on the circuit board; 
	a shield-can (154) including a top surface and a first and second side surface-surfaces extending in a direction from the top surface to the circuit board (8a/8b), wherein the top surface covers the driving chip (155); and 
	a first film (13+1+3 or 13+1+3+2) disposed on the shield-can and including a first opening (e.g. opening in portion 13 occupied by 25) that exposes a part of the top surface of the shield-can (154), 
	wherein the first film (13+1+3 or 13+1+3+2) includes a body (13 or 13+2) and a handle (1, 3) extending from the body, wherein the body (13 or 13+2) includes an edge extending beyond the first side surface of the shield-can (154), and the handle (1, 3) extends beyond the second side surface of the shield can (154).  See Hama at pages 1-18, figs. 1-22.

2. The electronic apparatus of claim 1, wherein the body (13 or 13+2) of the first film covers the shield-can (154), fig. 2.

3.  The electronic apparatus of claim 2. wherein at least one corner of the body (13 or 13+2) of the first film is chamfered (e.g. 13 at bottom edges such as near 13b is chamfered in fig. 2).

7,  The electronic apparatus of claim 1, wherein the first film is transparent (e.g. In claim 1, the first film interpreted as (13+1+3+2).  Element 2 is a cover glass of the watch, “wrist-type portable wireless device” at page 7.)

8.  The electronic apparatus of claim 1, wherein the first film (13+1+3 or 13+1+3+2) includes a second opening at a side surface of a body (13 or 13+2) of the first film (e.g. In fig. 2, second opening such as chamfered region near 13b or a second opening such as trenches that engages with the handles (1, 3) in a lock & key manner.)

9.  The electronic apparatus of claim 1, wherein the first film (13+1+3 or 13+1+3+2) includes an adhesive layer (e.g. see fig. 10, adhesive layer 29 bonded below 3) and a film layer (15, waterproof film) disposed on the adhesive layer, wherein the adhesive layer (29) is bonded (e.g. through intervening layers of the device) to the shield-can (154), see English machine translation at pages 9-10.

10.  The electronic apparatus of claim 1, further comprising: a second film (9 or 25) attached onto the first film (13+1+3 or 13+1+3+2), fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama, as applied to claim 1 above, and further in view of Gaines et al. US Publication No. 2020/0388576 A1 (of record).

	Regarding claim 6:
	Hama teaches all the limitations of claim 1 above, but does not expressly teach wherein an identification mark is formed on the part of the top surface of the shield-can exposed by the opening of the first film.
	In an analogous art, Gaines teachings forming an identification mark on a part of the top surface of a shielding layer.  See Gaines at para. [0038], [0072], fig. 4. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hama with the teachings of Gaines to form “an identification mark on the part of the top surface of the shield-can exposed by the opening of the first film” to enable visually identifying the package.  See Gaines at para. [0038].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lee et al., US Publication No. 2019/0121407 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
23 May 2022